The opinion of the court was delivered by
West, J.:
An extended motion for a-rehearing filed by the defendants criticises the opinion modifying the one first filed, in respect to the homestead question. •
Upon full consideration the only change deemed requisite is the elimination of the statement in the last opinion that since *194the 105th Illinois, McMahill et al. v. McMahill, (105 Ill. 596), has been the law and rule of property in that state. Counsel have discovered that after having followed that decision until 1907, the Illinois supreme court departed from it in Colbert v. Rings, 231 Ill. 404. But, aside from this, under our peculiar constitutional and statutory homestead provisions, the rule established by our former decisions and set forth in the last opinion herein is one from which we do not feel justified in departing. The statement referred to may be considered withdrawn.
The motion is denied.